DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 24, 2020, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant specification does not enable an ordinary artisan to make the invention.  To explain, it unclear to one of ordinary skill in the art as to what encompasses the claimed heat generating material.  Hence, undue experimentation would be required to determine the heat generating material as claimed.  

With respect to enablement, section 2164.08 of the MPEP states:
“The Federal Circuit has repeatedly held that ‘the specification must teach those skilled 	
in the art how to make and use the full scope of the claimed invention without undue
experimentation’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The determination of the propriety of a rejection based upon the scope of a claim relative to the scope of the enablement involves two stages of inquiry. The first is to determine how broad the claim is with respect to the disclosure. The entire claim must be considered. The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claimed invention without undue experimentation.”

Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  Only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention.  The relevant factors are (A) the breadth of the claims; (B) the amount of direction provided by the inventor; (C) the existence of working examples, (D) the level of predictability in the art; and (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.

Factor (A) Breadth of the claims:
The limitations “a plurality of heat generating material” in claim 1 and “heat generating material” in claims 9 and 18 are indefinite because it is unclear as to what constitutes a heat generating material. The Specification is silent as to the aforementioned limitation.

Factor (B) The amount of direction provided by the inventor.
No guidance is given in the specification for an ordinary artisan to determine what materials constitute the claimed heat generating material.  The Specification is silent as to what materials constitute the claimed heat generating material.  One of ordinary skill in the art can appreciate that any material with a temperature higher than the environment is a heat generating material.  

Factor (C) The existence of working examples:
The Specification does not give any working examples of the heat generating material.

Factor (D)  The level of predictability in the art:
As stated above, the specification does not provide guidance for an ordinary artisan to determine what materials constitute the claimed heat generating material.  One of ordinary skill in the art can appreciate that any material with a temperature higher than the environment is a heat generating material.  

Factor (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.
This factor has been addressed by factors (A)-(C) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724